Exhibit 10(iii)(aa)

AMENDMENT TO

WHIRLPOOL CORPORATION

EXECUTIVE OFFICER BONUS PLAN

WHEREAS, Whirlpool Corporation (the “Company”) maintains the Whirlpool
Corporation Executive Officer Bonus Plan (the “Plan”) which is a discretionary
incentive bonus plan for eligible employees of the Company and its affiliates;
and

WHEREAS, the Company reserved unto itself the right, pursuant to Section 6.2 of
the Plan, to amend the Plan without notice to eligible employees; and

WHEREAS, the Company has previously delegated authority to the Senior Vice
President of Global Human Resources of the Company the authority to amend the
Plan and to do such other acts for and on behalf of the Company that in his
judgment may appear necessary, appropriate or desirable to conform the Company’s
nonqualified deferred compensation plans, programs and arrangements to the
extent necessary to new legal requirements affecting those plans’ programs or
arrangements, including but not limited to amendments to the Plan to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.

NOW THEREFORE, the Plan is hereby amended effective January 1, 2009 as follows:

1. Section 1.2 of the Plan is amended by adding a new sentence at the end
thereof to read as follows:

The Plan is not intended to provide for the deferral of compensation within the
meaning of Code Section 409A and is intended to be exempt from Code Section 409A
as providing for only short-term deferrals within the meaning of Treasury
Regulation Section 1.409A-1(b)(4).

2. Section 4.2 of the Plan is amended in its entirety to read as follows:

4.2 Form and Timing of Payment.

Payment of Awards determined pursuant to Section 4.1 herein shall be made in a
lump sum cash payment as of the date specified by the Committee, in its
discretion, provided however that in no event shall payment be made later than
the 15th day of the third calendar month following the last day of the Company’s
fiscal year during which the Participant obtains a nonforfeitable right with
respect to the payment of an award.

3. A new Section 4.3 is added to the Plan immediately following Section 4.2 to
read as follows:

4.3 Delay of Payments under Certain Circumstances.

A payment may be delayed to a date after the designated payment date described
in Section 4.2 under the circumstances described in this Section 4.3, provided
that the Company treats all payments to similarly situated Participants on a
reasonably consistent basis.



--------------------------------------------------------------------------------

  (a) Payments Subject to Code Section 162(m). A payment may be delayed to the
extent the Company reasonably anticipates that if the payment were made as
scheduled, the Company’s deduction with respect to such payment would not be
permitted due to the application of Code Section 162(m), provided that the
payment is made either during the Participant’s first taxable year in which the
Company reasonably anticipates, or should reasonably anticipate, that if the
payment is made during such year, the deduction of such payment will not be
barred by application of Code Section 162(m) or during the period beginning with
the date of the Participant’s separation from service and ending on the later of
the last day of the taxable year of the Company in which the Participant
separates from service or the 15th day of the third month following the
Participant’s separation from service, and provided further that all scheduled
payments to that Participant that could be delayed in accordance with Treasury
Regulation Section 1.409A-2(b)(7)(i) are also delayed. Where the payment is
delayed to a date on or after the Participant’s separation from service, the
payment will be considered a payment upon a separation from service for purposes
of the rules under Treasury Regulation Section 1.409A-3(i)(2) (payments to
specified employees upon a separation from service) and, in the case of a
specified employee (within the meaning of Code Section 409A), the date that is
six months after the Participant’s separation from service is substituted for
any reference to the Participant’s separation from service in the first sentence
of this Section 4.3(a). No election may be provided to the Participant with
respect to the timing of the payment under this Section 4.3(a).

 

  (b) Payments that would Violate Federal Securities Laws or Other Applicable
Law. A payment may be delayed where the Company reasonably anticipates that the
making of the payment will violate Federal securities laws or other applicable
law; provided that the payment is made at the earliest date at which the Company
reasonably anticipates that the making of the payment will not cause such
violation. For this purpose, the making of a payment that would cause inclusion
in gross income or the application of any penalty provision or other provision
of the Code is not treated as a violation of applicable law.

 

  (c) Other Events and Conditions. The Company may delay a payment upon such
other events and conditions as the Commissioner may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

 

2



--------------------------------------------------------------------------------

4. A new Section 4.4 is added to the Plan immediately following Section 4.3 to
read as follows:

4.4 Applications of Code Section 409A:

Notwithstanding anything in this Plan to the contrary, if it is determined that
any payment hereunder constitutes “nonqualified deferred compensation” that
would be paid upon the “separation from service” of a “specified employee” (as
such terms are defined in Code Section 409A), then any such payment that
otherwise would have been paid within six (6) months after the Participant’s
separation from service, shall be accrued, without interest, and its payment
delayed until the first day of the seventh month following the Participant’s
separation from service, or if earlier, the Participant’s death, at which point
the accrued amount will be paid as a single, lump sum cash payment.

5. Article 5 of the Plan is amended in its entirety to read as follows:

Article 5. Termination of Employment

In the event a Participant’s employment is terminated for any reason including
death, disability, retirement, reduction-in-force, transfer to an affiliate not
included in the Plan, change in control, and voluntary and involuntary
terminations, the Participant shall receive an Award for the Plan Year in which
the termination occurs only if the Committee approves the payment of the Award
to the terminated Participant, based on criteria it deems appropriate in its
sole and absolute discretion.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on the 19th day of December, 2008.

 

Whirlpool Corporation By:  

/s/    David A. Binkley

  David A. Binkley,   Senior Vice President   Global Human Resources

 

Attest: By:  

/s/    Robert J. LaForest

  Robert J. LaForest,   Associate General Counsel   and Assistant Secretary

 

3